866 So. 2d 213 (2004)
Varian V. SCOTT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-1044.
District Court of Appeal of Florida, Third District.
February 25, 2004.
Varian V. Scott, in proper person.
*214 Charles J. Crist, Jr., Attorney General, and Jill K. Traina, Assistant Attorney General, for appellee.
Before COPE, SHEVIN and RAMIREZ, JJ.
PER CURIAM.
Varian V. Scott appeals an order denying his motion for discharge under the speedy trial rule. We treat the appeal as a petition for writ of prohibition and deny it on the merits. The subsequent plea bargain entered into by defendant-appellant Scott waived his claim of a violation of the speedy trial rule. Monge v. State, 286 So. 2d 34 (Fla. 3d DCA 1973). We need not reach the alternative argument that defense counsel had obtained continuances which waived the speedy trial period in any event.
Affirmed.